—Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Fishkill Correctional Facility dated January 7, 1999, which affirmed a determination of a Hearing Officer dated December 22, 1998, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating institutional rules and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, there was substantial evidence to support the determination finding him guilty of verbal harassment (see, Matter of McKethan v Senkowski, 258 AD2d 852; Matter of Kasiem v Senkowski, 227 AD2d 701; Matter of Rizzuto v Coombe, 225 AD2d 961).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.